Citation Nr: 1816393	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-26 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior October 4, 2011, a rating in excess of 50 percent for the period from October 4, 2011 to January 5, 2016, and a rating in excess of 30 percent for the period from January 6, 2016 and thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from March 1965 to February 1967.

This matter comes to the Board of Veterans'Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The May 2010 rating decision granted service connection for PTSD with an evaluation of 10 percent, effective November 17, 2009. The Veteran filed a timely appeal for an initial increased rating. A September 2011 rating decision granted an increased rating of 30 percent for PTSD for the entire period on appeal. An August 2016 rating decision granted a 50 percent rating for PTSD for the period from October 4, 2011 to January 5, 2016, and a 30 percent rating for the period from January 6, 2016 and thereafter. As the September 2011 and August 2016 rating decisions do not constitute a full grant of the benefit sought for the entire appeal period, the Veteran's claim for an increased rating remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

A videoconference hearing was held before the undersigned in June 2017. A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD manifested itself by symptoms no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas was not shown.

CONCLUSIONS OF LAW

1. Prior to October 4, 2011, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 
38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).

2. For the period from October 4, 2011 to January 5, 2016, the criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).

3. For the period from January 6, 2016 and thereafter, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). A November 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. VA obtained the records reported by the Veteran, to the extent possible. VA provided examinations in April 2010, January 2016, and October 2017. 

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411. The Veteran's PTSD is assigned a 30 percent disability rating prior to October 4, 2011, a 50 percent rating for the period from October 4, 2011 to January 5, 2016, and a 30 percent rating for the period from January 6, 2016 and thereafter. He contends he is entitled to a higher rating. 

Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In addition, the United States Court of Appeals for Veterans Claims (Court) has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Prior to October 4, 2011

Prior to October 4, 2011, the Veteran's PTSD is assigned a 30 percent disability rating. In order to warrant the next higher rating, the evidence needs to show the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.

Resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity. Deficiencies in most areas, such as work, family relations, judgment, thinking, or mood was not shown.

A review of the evidence shows, at an October 2009 VA mental health visit, the Veteran reported his wife saw a program about PTSD and felt he had many of the symptoms. He reported he had been too proud to admit to flashbacks and intrusive thoughts, but now admits to increased symptoms since he retired from auto body work. He reported being increasingly phobic about being alone in the dark, which is reminiscent of his Vietnam guard duty. He reported sleep disturbance with increased nightmares, which have a paranoid theme. He reported having several "panic attacks" in the dark, although no full-blown panic symptoms. He reported increased hypervigilance, to include keeping a loaded firearm under his mattress. He also endorsed a dysphoric irritable mood, decreased concentration, psychomotor retardation, and anhedonia. He reported some hopelessness, but without suicidal thoughts. He was assessed with PTSD, Vietnam related, and major depressive disorder. 

At an April 2010 VA examination, the Veteran reported nightmares, anxiety, especially at night, mild avoidance, hyperarousal, poor sleep, irritability, concentration problems, and increased depression. An impression was given of PTSD with a global assessment functioning (GAF) score of 66, which indicates mild symptoms. The examiner opined the Veteran's symptoms would cause occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform tasks during periods of stress. 

In an October 2010 VA mental health visit, the Veteran reported continued problems with irritability and PTSD symptoms. He reported nightmares at least three times a week and intrusive thoughts about Vietnam almost daily. He reported continued avoidance and hypervigilance, especially at night. The examiner observed the Veteran to have blunt and anxious affect with depressed mood. The examiner observed no psychosis or thoughts of suicidal or homicidal ideation. The examiner assessed the Veteran with PTSD, moderately severe. The examiner attached a letter opining that he has treated the Veteran since 2007. He opined the Veteran is "a lot more disabled than 10 percent (possibly total) as a result of his PTSD." He noted the Veteran had not worked in 2 years, has nightmares 3 times a week, regular intrusive thoughts about Vietnam, and activity is limited because of hypervigilance and avoidant behavior.

In September 2011, the Veteran and his wife submit statements detailing the nature and severity of the Veteran's PTSD symptoms. The Veteran reported nightmares, panic attacks, and going long periods without bathing or changing his clothes. The Veteran's wife reported the Veteran treats her extremely cold. She reported he has nightmares and she cannot wake him up by touching him. She reported he keeps to himself. 

The Board gives great probative weight to the opinion of the October 2010 VA staff psychiatrist that the Veteran is more disabled than 10 percent as a result of his PTSD symptoms. This examiner had a treatment relationship with the Veteran and provided supporting symptomology that is consistent with a rating greater than 10 percent. The Board gives limited probative weight to the October 2010 VA staff psychiatrist opining the Veteran is possibly totally disabled as a result of his PTSD. This opinion is speculative. The symptomology mentioned in the opinion, as well as treatment records during this time period, are not consistent with a 100 percent rating. The Board gives no probative weight to the opinion of the April 2010 VA examiner who opined the Veteran's PTSD symptoms produced occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform tasks only during periods of stress. The Board finds this opinion inconsistent with the frequency and severity of symptoms reported by the Veteran. Treatment notes and lay statements support daily PTSD symptoms, not just during periods stress. 

The Board finds the Veteran's symptoms most consistent with occupational and social impairment with reduced reliability and productivity. The evidence supports the Veteran suffers from weekly panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

During this time period, the evidence does not support the Veteran's PTSD symptoms resulted in deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. While the Veteran has not worked full-time since 2007, evidence reflects he worked part-time for his son during this period, and stopped working because he lost his commercial driver's license due to uncontrolled diabetes. During this time period, the Veteran showed an ability to maintain relationships with family and close friends, although strained at times. He was able to golf and hunt. It has not been shown that the Veteran experienced symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and inability to establish and maintain effective relationships. The Board recognizes the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Here, the Board finds the severity, frequency, and duration of the symptoms reported by the Veteran and the medical opinions during this time period most closely represent the symptoms listed in the criteria for a 50 percent rating.

Accordingly, a rating of 50 percent, but no higher, is granted for the period prior to October 4, 2011.

For the period from October 4, 2011 to January 5, 2016

For the period from October 4, 2011 to January 5, 2016, the Veteran's PTSD is assigned a 50 percent disability rating. To warrant the next higher rating, the Veteran's PTSD symptoms must have produced occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

The Board finds the preponderance of the evidence does not show the Veteran's PTSD symptoms produced occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

A review of the evidence shows, at an April 2012 VA mental health visit, the Veteran reported some nightmares, but not as often. He denied suicidal or homicidal ideation. The examiner observed the Veteran to have flat affect and irritable mood. There was no evidence of thought disorder, delusions, mania, or suicidal or homicidal ideation. Concentration was fair and memory was not impaired. Judgment was appropriate and insight was limited. An assessment was given of PTSD with a GAF score of 48, indicating serious symptoms, or serious impairment in social, occupational, or school functioning.

At an October 2012 VA mental health visit, the Veteran reported depressed mood, irritability, nightmares, and sleep trouble. He reported his symptoms are worse since he retired. He reported repeated intrusive memories of combat with hypervigilance. He reported his wife knows not to wake him up quickly. The examiner observed him to be cooperative and neatly groomed, with organized thought, without flight of ideas or looseness of associations. There was no evidence of delusions, paranoia, obsessions, compulsions, hallucinations, or suicidal or homicidal ideations. Mood was anxious. Memory was not impaired. Insight and judgment were intact. An assessment was give of PTSD with a GAF score of 50, indicating serious symptoms, or serious impairment in social, occupational, or school functioning.

At an April 2013 VA mental health visit, the Veteran reported depression, irritability, intrusive thoughts of combat, nightmares, hypervigilance, and being easily startled. He denied suicidality, homicidality, or psychotic symptoms. He reported he joined a gym and goes 3-4 times a week. He reported he hadn't played golf for 2 weeks because of weather, but usually goes once a week. The examiner observed him to be cooperative and neatly groomed. Memory, insight, and judgment were observed to be grossly intact. His affect was restricted and mood-congruent. An assessment was given of PTSD with a GAF score of 51, indicating moderate symptoms, or moderate difficulty in school, occupational, or social functioning.

At an October 2013 VA mental health visit, the Veteran rated his depression as 5 out of 10. He reported irritability, intrusive memories, flashbacks, and nightmares. He reported he remains on guard and easily startled, worse when hunting alone in the dark. He denied suicidal, homicidal, or psychotic thoughts. He reported he goes to the store as little as possible. He reported he visited North Dakota in August to visit his son and friends, and to go hunting. The examiner observed him to be cooperative and neatly groomed. No ideas of persecution, delusions, paranoia, hallucinations, or suicidal or homicidal thoughts were shared. Memory, insight, and judgment were grossly intact. His affect was restricted and mood congruent. An assessment was given of PTSD with a GAF score of 50, indicating serious symptoms, or serious impairment in social, occupational, or school functioning.

At a September 2015 VA mental health visit, the Veteran reported getting 4 to 5 hours of sleep with nightmares 3 to 5 times a week, sometimes less. He reported his depression was 7 to 8 out of 10. He reported irritability, intrusive memories, and nightmares. He denied suicidal or homicidal ideation. The examiner observed him to be cooperative and neatly groomed. There was no evidence of delusions, paranoia, hallucinations, or thought disorder. Memory, insight and judgment were grossly intact. His mood was irritable. His affect was restricted and mood-congruent. 

The Board gives great probative weight to the GAF score opinions from the Veteran's VA psychiatric visits indicating moderate to serious symptoms in social and occupational functioning. While GAF scores are not dispositive, GAF scores are important considerations in rating a psychiatric disability. Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995) 38 C.F.R. § 4.126. These GAF score opinions are consistent with the frequency, severity, and duration of psychiatric symptoms reported by the Veteran.

During this time period, the evidence does not support the Veteran's PTSD symptoms resulted in deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. The Veteran was able to participate in some activities outside of the home, such as golf, hunting, and joining a gym. He was able to maintain relationships with family and close friends, although sometimes strained. While the Veteran and his wife report neglect of personal appearance and hygiene, examiner observations during this time period show the Veteran to be neatly groomed. VA mental health visits consistently observed his memory, insight, and judgment to be intact. There was no evidence of thought disorder, delusions, or mania. It has not been shown that the Veteran experienced symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and inability to establish and maintain effective relationships. The Board recognizes the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Here, the Board finds the severity, frequency, and duration of the symptoms reported by the Veteran and the medical opinions during this time period most closely represent the symptoms listed in the criteria for a 50 percent rating.

Accordingly, for the period from October 4, 2011 to January 5, 2016, a rating in excess of 50 percent is denied. 



For the period from January 6, 2016 and thereafter

For the period from January 6, 2016 and thereafter, the Veteran's PTSD is assigned a 30 percent disability rating. In order to warrant the next higher rating, evidence must show the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.

Resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity. Deficiencies in most areas, such as work, family relations, judgment, thinking, or mood is not shown.

A review of the evidence shows, at a January 2016 VA examination, the Veteran reported being married for 44 years with 3 children and 2 grandchildren. He reported his relationship with his wife was up and down, and his relationship with his children was good. He reported he has two friends, he plays golf with one, and visits the other once a week. He reported he enjoys hunting, but did not hunt this fall because he did not have anyone to go with him. He reported he spends time watching tv and running errands. He reported he retired in April 2007, then was working part-time for his son, but no longer works. He reported nightmares. He denied intrusive thoughts or memories during the day, "all at night." He reported he gets anxious when hunting alone at night, but if he is with someone, it does not bother him as much. He reported irritability, vigilance, trouble sleeping, nervousness, and inability to keep his train of thought. The examiner noted a distinct body odor, consistent with grooming and hygiene in the below average range. The examiner observed his thoughts were logical and goal-directed, he denied hallucinations or delusions, and there was no evidence of a thought disorder. He denied obsessive thoughts or compulsive behaviors. He denied suicidal or homicidal ideations. The examiner diagnosed PTSD and personality disorder. The examiner opined that the symptoms described were PTSD symptoms, but his diagnosis of personality disorder may worsen his mood and contribute to his low self-esteem when he feels criticized. The examiner opined the Veteran's PTSD symptoms produce occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

In a January 2016, VA mental health visit, the Veteran reported poor sleep with nightmares 3 to 5 days a week. He reported his depression is a 7 to 8 out of 10. He reported good days, but not every day. He reported irritability with his wife, but never amounting to physical interaction. He denied suicidal, homicidal, or psychotic symptoms. He reported not hunting this season because he did not have anyone to go with him. He reported he plays golf every Monday, but has not gone in two months. The examiner observed him to be cooperative and neatly groomed. Memory, insight, and judgment were grossly intact. His mood is neutral, except irritable when discussing issues with his wife. 

At a June 2016 VA mental health visit, he reported his mood is day by day. He reported his sleep remains disrupted, including continued nightmares. The Veteran reported he tried to get jobs, but feels he was rejected due to his age. He reported golfing with his friends on Mondays. The examiner observed the Veteran's behavior to be irritable, attention and concentration intact, thought content within normal limits, and judgment and insight fair. 

At a June 2017 hearing before the undersigned, the Veteran reported his symptoms are worse since 2009, specifically the nightmares. He reported he last worked full-time in 2007. He said he was easy to set off and didn't take criticism well when working. He reported panic attacks 2 to 3 times a week, sometimes just one a week. He reported keeping to himself because he blows up easily. He reported having two close friends. He reported enjoying golfing. He reported constant depression. He reported not helping with the cooking and cleaning because he has no motivation. He reported sometimes going a week without bathing. He reported difficulty making a decision in stressful situations. He reported sometimes forgetting the name of people close to him, and remembering it a half hour or an hour later. He reported scattered thought processes.

In June 2017, the Veteran's wife submit a statement detailing her observations of the Veteran's PTSD symptoms. She reported the Veteran's symptoms have gotten worse over the years. She stated he has nightmares, the simplest things set him off, and she has to remind him to bathe and change clothes.

At an October 2017 VA examination, the Veteran reported nightmares near nightly. He reported anxiety and feeling like his head is spinning all the time. He reported when he is hunting, he can't be left alone in the dark. He reported one of his daughters was recently deceased, with regular contact with his other two children and grandchildren. He reported his relationship with his wife was up and down. He reported their relationship had improved some without the stress and pressure of caretaking for their daughter. He reported few friends. He reported golfing once a week until his daughter died, but no longer felt like it. He reported going bow hunting in September and possibly going rifle hunting in November. The Veteran reported he hasn't worked since he was driving a truck for his son's company, which ended because he lost his commercial driver's license due to his diabetes. He reported spending the day sitting on the couch, watching tv, and taking naps. The examiner observed his thoughts were logical and goal-directed, he denied hallucinations or delusions, and there was no evidence of a thought disorder. He denied suicidal or homicidal ideation. The examiner opined the Veteran's PTSD symptoms produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

In January 2018, the Veteran's son submit a statement detailing his observations of the Veteran's PTSD symptoms. He reported the Veteran worked on and off for his company for many years. He reported the Veteran had a hard time dealing with a bad day. The son reported after giving the Veteran instructions, he would later have no recollection of what was said. He reported needing to repeat himself numerous times. He reported his father would react poorly when he did not understand. He reported his father is afraid of being alone in the dark.

In January 2018, the Veteran's daughter submit a statement detailing her observations of the Veteran's PTSD symptoms. She noticed a change in her father's behavior in 1996. She reported periods where he would lay around and be unmotivated. She reported she was told growing up not to touch her father while he was sleeping. 

In January 2018, the Veteran submit a statement stating he has panic attacks almost every day. He stated when he has a panic attack, he cannot think straight. He reported the last 2 years, if he isn't at a doctor's appointment, he is home sleeping. He reported trying to go to family events, but having to leave early and go back to bed. He reported he is afraid of the dark. He reported he still has nightmares about his time in Vietnam and a friend who was a prisoner of war. He reported he stopped working as a truck driver for his son because he could not keep his blood sugar under control. He also reported his son would tell him he was not following instructions. He reported daily struggles with panic attacks, nightmares, and lack of sleep. He reported he used to love to golf, but recently it has been too difficult to concentrate and people cannot rely on him to show up. He reported the last couple years, he rarely hunts. 

The Board gives great probative weight to the lay statements of the Veteran, his wife, and children. The Veteran and his family are competent to report his psychiatric symptoms, as well as the frequency and severity of those symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). The Board gives limited weight to the January 2016 and October 2017 VA examiner opinions that the Veteran's PTSD symptoms produce occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The Board finds that VA mental health treatment visits and lay statements submitted by the Veteran and his family support the Veteran's symptoms produce impairment at a greater frequency than occasionally and intermittently. 

The Board finds the Veteran's symptoms most consistent with occupational and social impairment with reduced reliability and productivity. Evidence supports the Veteran suffers from panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

During this time period, the evidence does not support the Veteran's PTSD symptoms resulted in deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. The Veteran has been able to maintain relationships with family and some friends, although strained. During this time period, examiners have consistently observed his thoughts were logical and goal-directed. He has denied hallucinations, delusions, or psychotic symptoms. It has not been shown that the Veteran experienced symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and inability to establish and maintain effective relationships. The Board recognizes the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Here, the Board finds the severity, frequency, and duration of the symptoms reported by the Veteran and the medical opinions during this time period most closely represent the symptoms listed in the criteria for a 50 percent rating.

Accordingly, a rating of 50 percent, but no higher, is granted for the period January 6, 2016 and thereafter.











ORDER

A rating of 50 percent, but no higher, for PTSD prior to October 4, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 50 percent for PTSD for the period from October 4, 2011 to January 5, 2016 is denied.

A rating of 50 percent, but no higher, for PTSD for the period from January 6, 2016 and thereafter, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


